Merx v. State                                                       






 DISMISSED 
      NOVEMBER 1, 1990 

NO. 10-90-084-CR
Trial Court
# 90-019-CR
IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

          RONALD GENE MERX,
                                                                                            Appellant
          v.

          THE STATE OF TEXAS,
                                                                                            Appellee

* * * * * * * * * * * * *

From 87th Judicial District Court
Freestone County, Texas

* * * * * * * * * * * * *

O P I N I O N

* * * * * * *
          Appellant, on a plea of not guilty, was convicted by a jury of the offense of driving while
intoxicated (third offense) and was sentenced to six months in the Institute Division of the Texas
Department of Criminal Justice.
          Appellant has filed a request in this court, personally signed by Appellant and his attorney,
to have his notice of appeal withdrawn.  No decision of this court having been delivered prior to
the receipt of this request, Appellant's request is granted.  The appeal is dismissed.
                                                                                 PER CURIAM
DO NOT PUBLISH

justify">                                                                                                               

      On March 24, 1998, Alpha Tippens, Jr. pled guilty to the offense of forgery, and the court
assessed an enhanced punishment of three years’ incarceration in the Institutional Division of
the Texas Department of Criminal Justice.  See Tex. Pen. Code Ann. 32.21(d) (Vernon
1994).  Tippens filed a notice of appeal on April 22, 1998.  Tippens has now filed a motion to
voluntarily dismiss his appeal.  
      The appellate rule governing voluntary dismissals in criminal appeals states:
At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk. . . .

Tex. R. App. P. 42.2(a).

      We have not issued a decision in this appeal.  The motion is signed by both Tippens and
his attorney.  Thus, the motion meets the requirements of the rules and is granted.
      Tippens’ appeal is dismissed.
                                                                               PER CURIAM

Before   Chief Justice Davis, 
            Justice Cummings, and
            Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed July 8, 1998
Do not publish